Citation Nr: 1721554	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits on behalf of his minor children, K.T. and H.T.


REPRESENTATION

Veteran represented by:	Utah Department of Veterans and Military Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran was a member of the United States Marine Corps Reserve and had an initial period of active duty for training from June 2000 to October 2000.  He subsequently served on active duty from February 2002 to May 2003, including four months of service in Iraq for which he was awarded the Combat Action Ribbon.  The appellant is his former spouse and the primary custodian of the two children resulting from their marriage.

The appellant has represented herself throughout the appeal.  The Veteran is represented by the Utah Department of Veterans and Military Affairs. 

This case was initially before the Board in December 2015 when the claim was remanded for further development.  The RO most recently issued a supplemental statement of the case in August 2016, only addressing the evidence of record since the December 2015 Board remand, and the appeal is once again before the Board.

Per a January 2016 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds effective January 13, 2016; his spouse, A.T., was appointed as fiduciary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board most recently remanded the claim in December 2015.  

The Board noted that generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a).  Review of the evidence of record reflects that the Veteran had a combined 80 percent rating for his service-connected disabilities in effect from December 30, 2004, to August 17, 2009, and 100 percent thereafter.  The appellant, the Veteran's former spouse, is seeking an apportionment of the Veteran's compensation benefits on behalf of the two minor children born during their marriage.  The Veteran is currently remarried and has two stepchildren.

The Board noted that the claim for an apportionment is a "contested claim" subject to special procedural requirements, and that copies of the supplemental statements of the case (SSOCs) issued in October 2013, November 2013, December 2013, and January 2014 had not been sent to the Veteran.  The Remand requested that the claim be readjudicated in light of all the evidence of record and pursuant to the contested claim procedures, with consideration of any additional evidence associated with the claims file since the March 2013 statement of the case (SOC).  Although an August 2016 SSOC was issued, it only considered evidence since the December 2015 Board remand.  The SSOC did not consider all additional evidence associated with the claims file since the March 2013 SOC. 

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not adequate compliance with the remand instructions, the Board is compelled to remand the appeal for promulgation of an additional SSOC.  

Additionally, in the December 2015 remand, the Board directed the AOJ to have the appellant and Veteran provide up-to-date financial information regarding their expenses and income for each year since 2013.  Such information was not provided.  Since the claim must be remanded again for issuance of a more complete SSOC to both parties, the Board finds that the appellant and Veteran should again be asked to provide this information.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to both the Veteran and appellant and:

Have the appellant provide up-to-date information regarding her expenses and income, including how much in alimony and child support benefits she has received or is receiving for herself and the Veteran's children for each year since 2013; and

Have the Veteran provide up-to-date financial information, including information regarding his expenses and income for each year since 2013.

In particular, request that both the Veteran and the appellant, if possible, include copies of supporting documents for all relevant periods, including copies of pertinent bills, invoices, bank records and court statements/orders, as well as lease, loan, or mortgage agreements, to corroborate their assertions concerning their monthly income and expenses. 

Also, inquire of each party whether he or she has shared housing expenses with any other individual since 2012, and, if so, whether such individual(s) paid all or any portion of the expenses shown on the party's updated forms.

2.  Readjudicate the appellant's claim in light of all the evidence of record and pursuant to the "contested claim" procedures.  If either party is not satisfied with the outcome of the apportionment issue, send each of them and their representative, if any, a supplemental statement of the case (SSOC) and give them appropriate time to respond. The SSOC must include consideration of any and all additional evidence associated with the claims file since the issuance of the March 2013 SOC.

The Veteran and appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

